Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 19, and 22-23 are objected to because of the following informalities:  The limitation “changing all those pixels” and “significant for a classification” are unclear to the claims and have anteceded basis issues, appears to be a result of a translation to English. Examiner asks applicant to review the claims for similar possible typos due to the translation. There is also an issue  these claims not supported over its full scope for written description and/or enablement as a result of the possible translation.  Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2019/0294106) in view of Bae (US 2020/0159904).
As per claims 13, 19, and 21-23, Cheng teaches, a method, A non-transitory machine-readable, a machine classification system,  for ascertaining an explanation map of an image, the method comprising the following: changing all those pixels of the image which are significant for a classification of the image ascertained using a deep neural network (Cheng, ¶[0077] “The object detection 402 is used to detect areas of relevant pixel value change,” this represent changing the pixels that are significant by being relevant pixels and “and the pixel value changes are referred to FIG. 17. The region detected by the object detection is analyzed by using at least one convolutional neural network method” ), the explanation map not leading to the same classification result as the image when the explanation map is supplied to the deep neural network for classification (Cheng, ¶[0077] “then dimension is reduced after a pooling procedure 430, and then another convolution process is performed to form feature pattern 440; and then a classification procedure is performed.”  The classification changes when the pixel changes ), the explanation map being selected in such a way that an activation caused by the explanation map does not exceed an activation caused by the image in feature maps of the deep neural network (Cheng, ¶[0077] “relevant pixel value change, such as those shown in the box in FIG. 16” when there is a pixel change the same activation of what that image causes is not there) and displaying the ascertained explanation map (Cheng, fig.9  the image and phase represents explanation map).
Cheng doesn’t clearly teach, Bae teaches, the explanation map being selected in such a way that a smallest possible subset of the pixels of the image are changed (Bae, ¶[0156] According to an embodiment, the image data may be classified as a first group of pixel values of less than a specified threshold or a second group of pixel values of greater than or equal to the specified threshold. The processor may be configured to modulate the image data by changing each of the first group of pixel values and the second group of pixel values to a random value, changing a least significant bit (LSB) or a most significant bit (MSB) of the first group of pixel values to a first digital value, and changing an LSB or MSB of the second group of pixel values to a second digital value different from the first digital value.”  The LSB would represent changing the least amount of pixels so that recognition gets effected without any other modification).
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Cheng with Bae’s ability to change the least amount of pixels. 
The motivation would have been to improve system efficiency by changing less pixels to achieve the objective.  
As per claim 14, Cheng in view of Bae teaches, the method as recited in claim 13, wherein the explanation map is selected in such a way that a loss function is optimized, the loss function having a first component, which characterizes how similar the explanation map is to the image, and/or having a second component, which characterizes how high a probability there is that the classification result which occurs for the explanation map corresponds to the classification result which occurs for the image ( Bae, ¶[0093] “ A processor 120 may classify image data including the plurality of pixels 800 as a first group of pixel values 800-1 of less than a specified threshold or a second group of pixel values 800-2 of greater than or equal to the specified threshold.”  The threshold represents how high a probability ).
As per claim 15, Cheng in view of Bae, the method as recited in claim 14, wherein the second component occurs area by area, pixel by pixel, due to a function which characterizes how much a particular pixel contributes to the classification result which occurs for the explanation map (Cheng, ¶[0062] “This feature will make pixel size reduction of the reconstructed image, in order to avoid the actual pixel size of the photodetector array to be restricted, and to achieve the purpose of up sampling the reconstructed image.” By having pixel size reduction this would having the second component occurring area by area pixel by pixel).
As per claim 20, Cheng in view of Bae teaches, the method as recited in claim 19, wherein the image is also displayed next to the explanation map (Cheng, fig.9 watermark represents the image and phase represents explanation and amplitude explanation map along with detected defect area which would be the different pixels that would be affected).
Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/